DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction Response
Applicant’s election of Species 2 with traverse (Figs. 2-5; claims 1-10 and 12-13) in the reply filed on 05/31/2022 is acknowledged.
Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
The Applicant traverses on the ground(s) that:
FIGURES DO NOT DEPICT DIFFERENT SPECIES
The present Specification discloses that:
FIG. 1 is a system block diagram for the baby food warmer.
FIGS. 2-8 show different views, operation, and use of the baby food warmer
(reference numeral 10).
FIGS. 9-14 show different views, operation, and use of the baby food warmer
(reference numeral 20).
FIGS. 15-17 show the temperature readings of the internal and external sensors of the
baby food warmer.
The Applicant respectfully submits that FIG. 1, 15-17 are applicable to both baby
food warmers discussed in the Specification (reference numerals 10 and 20). Thus, FIGS. 1-8 and 15-17 depict different aspects of the baby food warmer (reference numeral 10), while FIGS. 1, 9-17 depict different aspects of the baby food warmer (reference numeral 20). The Applicant respectfully submits that the figures are not depicting distinct species of the present invention. However, for expediting the prosecution of the present invention, the Applicant withdraws claim 11, which is a subject matter related to the baby food warmer (reference numeral 20) only. The pending claims 1-10 and 12-13 are all drawn to the baby food warmer (reference numeral 10).
Examiner’s Response:
Applicant’s arguments that Figs. 1-8 and 15-17 depicts an aspect of the baby food warmer (reference numeral 10) and Figs. 1 and 9-17 depicts a different aspect of the baby food warmer (reference numeral 20) are found persuasive. Therefore, Applicant’s election of Species 2, which is presumed to read on Figs. 1-8 and 15-17 directed to the baby food warm (reference numeral 10) and reads on claims 1-10 and 12-13, is acknowledged. 
The Applicant traverses on the ground(s) that:
“II. WOULD NOT PLACE AN UNDUE BURDEN ON THE EXAMINER
REGARDING THE SEARCH Even if these sets of species were considered to be separated and distinct from each other, MPEP requires an additional analysis that "there must be a serious burden on the
Examiner if restriction is required". That is, as MPEP §803 states: "If the search and examination of all the claims in an application can be made without serious burden, the examiner must examine them on the merits, even though they include claims to independent or distinct inventions. "
Further, in order to establish reasons for insisting upon restriction, MPEP §808.02
requires showing of one of (A) separate classification thereof; (B) a separate status in the art
when they are classifiable together; and (C) a different field of search of the inventions.
However, the Examiner has not justified a serious burden, and there is no explanation with
respect to separate classification, separate status in the art, or different field of search. The
Applicant respectfully asserts that the claims on file would not place an undue burden on the
Examiner regarding the search. In view thereof, the Applicant respectfully request a withdrawal of the restriction requirement, and election of claims 1-10 and 12-13 with traverse is confirmed”
Examiner’s Response:
With respect to burden of search, as noted above, baby food warmer 10 (Figs. 1-8 and 15-17) and baby food warmer 20 (Figs. 1 and 9-17) are not obvious variant of each other. The prior arts that read on baby food warmer 10 are not likely applicable to the baby food warmer 20. Therefore, there is a burden of search that requires a different search queries and/or field of search. 
The requirement is still deemed proper and is therefore made FINAL. 
The status of the 05/31/2022 claims, is as follows: Claim 6 has been amended; Claim 11 has been withdrawn; and claims 12-13 have been added; claims 1-13 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/02/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 9 is objected to because of the following informalities: 
The phrase “an LCD” recited in claim 9 should be read “a LCD”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 5:
The limitation “proximate to the temperature regulator” renders the claim indefinite. The term “proximate” is a relative term and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
In claim 12:
The limitation “acute angle” renders the claim indefinite. The term “acute” is a relative term and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In other words, what angle is considered “acute”? i.e. 15, 100 degrees? 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tsui (US 20190075960) in view of Kim (US 20190142981)
Regarding Claim 1, Tsui discloses a warming apparatus for warming baby food (portable heating rod 1) (it is noted “warming baby food” is intended use), the apparatus (portable heating rod 1) comprising: 
a main body (handle portion 2 and heating portion 3) comprising a printed circuit board (PCB) (control circuit board 24, control interface 22, power interface 23, and data interface) (para. 0035 and 0031); and 
a heating rod (heating rod 1) comprising a temperature regulator (heating element 32) (para. 0036, lines 1-5), an external sensor (second temperature sensor 36) (para. 0041, lines 1-3), and an internal sensor (first temperature sensor 36), all at a lower tip of the heating rod (heating rod 1) (para. 0041; fig. 2); wherein: 
the PCB (control circuit board 24, control interface 22, power interface 23, and data interface) further comprises a micro-controller (control circuit board 24) configured to generate a plurality of control signals  (control signals) for controlling the temperature regulator (heating element 32) (para. 0035), and to receive a plurality of sensing signals from the external sensor (second temperature sensor 36) and the internal sensor (first temperature sensor 36) (para. 0041, lines 1-5). 

    PNG
    media_image1.png
    591
    381
    media_image1.png
    Greyscale

Tsui does not disclose:
The main body comprises a UV-C light emitting diode and a cover, wherein
the heating rod is enclosed within a cavity covered by the cover when the cover is properly attached to the main body when the temperature regulator is not enabled.  
However, Kim discloses a warming apparatus (sterilizing apparatus 100) that has a main body (cover body 110) comprising a UV-C light emitting diode (UV light emitting diode 120) and a cover (cover plate 111) (para. 0157 and 0142), wherein
a sterilized device (sterilization target 1) is enclosed within a cavity (accommodation space) covered by the cover (cover plate 111) when the cover (cover plate 111) is properly attached to the main body (para. 0101 and 0112) when the sterilized device is not enabled (para. 0134) (it is noted the device, while in the accommodation space, is not operating).  

    PNG
    media_image2.png
    361
    446
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the main body of Tsui to include the UV-C light emitting diode, the cover, and associated power supply and switch to operate the light emitting diode, wherein the heating rod is enclosed within a cavity covered by the cover when the cover is properly attached to the main body when the temperature regulator is not enabled as taught by Kim. Doing so would allow the warming apparatus of Tsui to be sanitized by UV-C light emitting diode and be re-purposed for later use (para. 0002-0003 of Kim).

Regarding Claim 2, Kim discloses the UV-C light emitting diode (UV light emitting diode 120) is switched on when the cover (cover plate 111) is attached to the main body (cover body 110) for sterilization and disinfection of the heating rod (sterilization target 1) (para. 0118 and 0002).

Regarding Claim 3, Tsui discloses the apparatus (portable heating rod 1), wherein the micro-controller (control circuit board 24) is configured to identify a deviation of temperature (difference between temperature measured by first and second temperature sensors 36’s) between the sensing signals from the external sensor (second temperature sensor 36) and from the internal sensor (first temperature sensor 36) for determining whether the temperature regulator (heating element 32) is operating without immersing into the baby food (para. 0048).  

Regarding Claim 4, Tsui discloses the apparatus (portable heating rod 1), wherein the external sensor (second temperature sensor 36) is positioned at the lower tip (heating rod 1) facing outwardly for measuring the temperature of the baby food (“monitor the temperature of the beverage being heated”, para. 0041).  

    PNG
    media_image3.png
    579
    366
    media_image3.png
    Greyscale


Regarding Claim 5, Tsui discloses the apparatus (portable heating rod 1), wherein the internal sensor (first temperature sensor 36) is positioned in the lower tip (heating rod 1) proximate to the temperature regulator for measuring the temperature of the temperature regulator (heating element 32) (“monitor the temperature of the at least one heating element 32”, para. 0041).  

Regarding Claim 6, Tsui discloses the apparatus (portable heating rod 1), wherein the main body (handle portion 2 and heating portion 3) further comprises one or more high power batteries (battery), wherein the one or more high power batteries are used to electrically power the temperature regulator (heating element 32) (para. 0040).  
Regarding Claim 7, Tsui discloses substantially all of the claimed features as set forth above, except the one or more high power batteries have an output power more than 50W.  
However, it would have been obvious to one of ordinary skill in the art to recognize that the power of the at least one battery is merely a design choice to fit desired application, i.e. longer lifetime of battery if the battery has larger power capacity. 

Regarding Claim 8, Tsui discloses the apparatus (portable heating rod 1),  herein the one or more high power batteries (battery) are rechargeable lithium-ion batteries (Li-ion rechargeable battery) for providing electrical power to the temperature regulator (heating element 32) (para. 0040).  

Regarding Claim 9, Tsui discloses the apparatus (portable heating rod 1),   wherein the main body (handle portion 2 and heating portion 3) further comprises an LCD (touch screen 22) and one or more control switches (switches) (para. 0032).  

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the modification of Tsui (US 20190075960) and Kim (US 20190142981), in view of West (US 20180359814) and Zadro (US 7888657)
Regarding Claim 10, the modification of Tsui and Kim discloses substantially all of the claimed features as set forth above, except an extension switch and a hinged joint pivotally connecting the heating rod to the main body about a pivot axis, wherein the extension switch actuates the hinge joint to turn the heating rod away from the main body with a predetermined angle.  
However, West discloses a warming apparatus (heating device) comprises a hinged joint (hinge 115) pivotally connecting a heating rod (heating element 200) to a main body (housing 100) about a pivot axis, wherein a user actuates the hinge joint to turn the heating rod away from the main body with a predetermined angle (para. 0037) (it is noted that the heating element 200 is foldable into a groove in the housing 100 to enhance portability of the heating device).  

    PNG
    media_image4.png
    454
    610
    media_image4.png
    Greyscale

Zadro discloses a warming apparatus (disinfection apparatus 20) comprises an extension switch (finger buttons 113, 114), wherein the extension switch (finger buttons 113, 114) actuates the hinge joint (hinged support bosses 44, 45) to turn the heating rod (lamp 70) away from a main body (housing 21) with a predetermined angle (col. 8, 11 lines 30-34, 7-20 respectively; fig. 4) (it is noted that buttons 113 and 114 are pressed by the user, the lamp 70 is foldable between closed and open position with respect to the housing 21 as shown in figs. 4-5).   

    PNG
    media_image5.png
    683
    487
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the main body of Tsui to include the hinged joint pivotally connecting the heating rod to the main body to allow the heating rod to be folded into the groove of the main body as taught by West. Doing so would enhance portability of the heating device. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the main body of Tsui to include the extension switch that actuates the hinge joint to turn the heating rod away from the main body with the predetermined angle as taught by Zadro. Doing so would allow the heating rod to be locked or unlocked with the housing to maintain desired position of the heating rod with respect to the housing. 

Regarding Claim 13, the modification of Tsui, Kim, and West discloses substantially all of the claimed features as set forth above, except wherein the apparatus is switchable between the unexpanded state and the expanded state by actuating an extension switch.
However, Zadro discloses a warming apparatus (disinfection apparatus 20) comprises an extension switch (finger buttons 113, 114), wherein the apparatus (disinfection apparatus 20) is switchable between the unexpanded state and the expanded state by actuating an extension switch (finger buttons 113, 114) (col. 8, 11 lines 30-34, 7-20 respectively; fig. 4) (it is noted that when buttons 113 and 114 are pressed by the user, the latch is unlocked to thereby allow the lamp 70 is foldable between closed and open position with respect to the housing 21 as shown in figs. 4-5).   

    PNG
    media_image5.png
    683
    487
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the apparatus of Tsui to include the extension switch, wherein by actuating the extension switch the apparatus is switchable between the unexpanded state and the expanded state as taught by Zadro. Doing so would allow the heating rod to be locked or unlocked with the housing to maintain desired position of the heating rod with respect to the housing. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the modification of Tsui (US 20190075960) and Kim (US 20190142981), in view of West (US 20180359814)
Regarding Claim 12, the modification of Tsui and Kim discloses substantially all of the claimed features as set forth above, except the heating rod is pivotable about a pivot axis relative to the main body to switch between an unexpanded state and an expanded state, wherein the main body and the heating rod are angled by an acute angle in the expanded state such that the apparatus stands with a shape of an inverted "V" in the expanded state.  
However, West discloses a heating rod (heating element 200) is pivotable about a pivot axis relative to the main body (housing 100) to switch between an unexpanded state and an expanded state (it is noted the unexpanded state is where the heating element 200 is in the groove 130 of the housing 100), wherein the main body (housing 100) and the heating rod (heating element 200) are angled by an acute angle in the expanded state such that the apparatus stands with a shape of an inverted "V" in the expanded state (fig. 3).  

    PNG
    media_image4.png
    454
    610
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the main body of Tsui to include the hinged joint pivotally connecting the heating rod to the main body as taught by West, such that the heating rod is pivotable relative to the main body. Doing so would enhance portability of the heating device. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
 /TU B HOANG/ Supervisory Patent Examiner, Art Unit 3761